AILSHIE, J.
(After Making Statement.) — Fleming, the appellant, relies upon the insufficiency of the findings to support the judgment allowing a lien against his property. It is very plausibly argued by his counsel that since the court found that appellant’s title was a matter of record, as appeared by the official records of the county, that such finding contradicts the findings to the effect that his actions and conduct in not notifying the plaintiffs of his title was such as to deceive *202them into believing that the Standard Mines and Milling Company was the true owner. It is also argued that such finding contradicts and refutes the finding that plaintiffs had “no convenient or available means” of informing themselves as to the true state of the title to these mines and mining claims. It is the general and prevailing rule of law, we think, that under the modern registration and recording laws a public record is an available, convenient and ready means of information as to all such questions touching the title to real property as are required to be made a matter of record. (Farm Land Mortgage etc. Co. v. Hopkins, 63 Kan. 678, 66 Pac. 1015; Brant v. Virginia Coal etc. Co., 93 U. S. 326, 23 L. ed. 927; Bradley v. Gelkinson, 57 Iowa, 300, 10 N. W. 743; Clark v. Parsons, 69 N. H. 147, 76 Am. St. Rep. 157, 39 Atl. 899; Thor v. Oleson, 125 Ill. 365, 17 N. E. 780.)
Professor Bigelow in his text on Estoppel, as found in 16 Cyc. 738, says: “A public record is an available means of information as to questions of title, and one who does not take advantage of it cannot claim estoppel against one who merely fails to furnish such information. There are, however, cases in which the representation, by actively misleading the person setting up the estoppel and preventing him from having recourse to available means of information, has been held to excuse his failure to inform himself of the facts, even in the ease of constructive notice by a matter of record.” It seems to be in harmony with the trend of authority to say that a person may rest upon the constructive notice which the record of his title imparts, and that he is under no duty or obligation to give any other notice to anyone who assumes to deal with other parties in reference to such property. He may remain silent and passive. (11 Am. & Eng. Ency. of Law, 2d ed., 435; Porter v. Wheeler, 105 Ala. 451, 17 South. 221; Bigelow on Estoppel, 594; Campbell v. Jacobson, 145 Ill. 389, 34 N. E. 39; McCormack v. James, 36 Fed. 14; Frazee v. Frazee, 79 Md. 27, 28 Atl. 1105; Thor v. Oleson, supra; Dameron v. Jamison, 143 Mo. 483, 45 S. W. 258; Griswold v. Boley, 1 Mont. 345.) But so soon as he becomes active, his actions, declarations and conduct with reference to the *203title must not be such as to deceive or mislead a reasonable person, or deter, prevent, or dissuade him from examining the record and learning the true condition of the title. (Robbins v. Moore, 129 Ill. 30, 21 N. E. 934; Graham v. Thompson, 55 Ark. 296, 29 Am. St. Rep. 40, 18 S. W. 58; Knouff v. Thompson, 16 Pa. St. 357; Bigelow on Estoppel, 4th ed., 547-553; Morris v. Herndon, 113 N. C. 236, 18 S. E. 203; Birch v. Steppler, 11 Colo. 400, 18 Pac. 530; Eickelberg v. Soper, 1 S. Dak. 563, 47 N. W. 953.) And if his conduct be such as to amount to a fraud upon one dealing with or in reference to the property, the one to whom such conduct is imputable will be estopped from thereafter asserting title in himself contrary to his previous declarations, action or conduct. In this ease the court found that the appellant had not merely been silent and passive, but that he had required and caused the notice to be posted by the agent of the company, and that the same was done with his “full knowledge and consent,” and that “Fleming knew the contents of said notice, and knowingly stood by and suffered said labor to be performed by the plaintiffs,” and that his “conduct in not informing the plaintiffs of the true state of title to said mining claims was such as to deceive them into the belief that they could recover their wages from the property itself by lien or otherwise. ’ ’
If we should understand from these findings that the appellant simply remained silent, knowing that the plaintiff were working upon the property, without either informing them as to his title or making any statement or representation in the premises or performing any act that would mislead them, then we should undoubtedly hold that the findings are not sufficient to estop the appellant from asserting his title in this case. But it is our duty to give to the findings the most liberal construction the language used will justify in order to sustain the judgment founded thereon. (Breeze v. Brooks, 97 Cal. 72, 31 Pac. 742, 22 L. R. A. 256, 257; Warren v. Hopkins, 110 Cal. 506, 42 Pac. 986; People’s Home Sav. Bank v. Rickard, 139 Cal. 285, 73 Pac. 858; Paine v. San Bernardino Valley Trac. Co., 143 Cal. 654, 77 Pac. 659.) The import *204of these findings justifies the conclusion that the appellant ordered or directed the posting of this notice upon the mines, and that when doing so he. knew the contents of the notice and knew that it was therein stated that the property belonged to the Standard Mines and Milling Company, and that he allowed such notice to remain posted upon the property during all the time plaintiffs were employed therein, and knew that plaintiffs were relying upon the statements contained in such notice. If he did these things, which we infer from the findings, then he should be estopped from denying the truth of them now.
The evidence is not before us, and we must therefore assume that it, in all respeets, supports the findings.
It follows from what has been said that the judgment must be affirmed, and it is so ordered. Costs awarded to respondents.
Stoekslager, C. J., and Sullivan, J., concur.